Citation Nr: 1505509	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  14-35 089	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 17, 1971, Board of Veterans' Appeals (Board) decision that denied entitlement to service connection for an ear disorder with defective hearing.

(The issues of whether there was CUE in the March 1971 rating decision denying service connection for an ear disorder with defective hearing; whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss; and entitlement to service connection for bilateral hearing loss and tinnitus are addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The moving party had active service from August 1964 to August 1968.

This matter is before the Board as an original action on the motion of the moving party in which he alleges CUE at the time of the denial of his previous claim for a hearing disability.


FINDINGS OF FACT

1. On September 17, 1971, the Board issued a decision that denied entitlement to service connection for an ear disorder with defective hearing.

2. The moving party has not demonstrated an error in the Board's September 17, 1971 adjudication of the appeal that, had it not been made, would have manifestly changed the outcome.


CONCLUSION OF LAW

The September 17, 1971, Board decision denying entitlement to service connection for an ear disorder with defective hearing was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

A motion for reversal or revision of prior Board decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting reversal or revision is not a claimant within the meaning of the law and regulations, and consequently the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion regarding the duty to notify or assist is required.

Analysis

In a January 2009 statement, the moving party alleged CUE in the September 17, 1971 Board decision to deny entitlement to service connection for an ear disorder with defective hearing.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board, at 38 C.F.R. Part 20 (2014).  Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 20.1403, relates to what constitutes CUE. 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403 (2014). 

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2014).  Subsequently developed evidence may not be considered in determining whether CUE existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2014). 

38 C.F.R. § 20.1403(d) offers the following examples of situations that are not CUE: (1) changed diagnosis - a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) duty to assist - the Secretary's failure to fulfill the duty to assist; (3) evaluation of evidence - a disagreement as to how the facts were weighed or evaluated. 

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e). 

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in Fugo that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id. at 44.  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2014). 

In this case, the moving party contends that the correct facts, as they were known at the time, were not before the Board.  First, the moving party argues a September 17, 1971 Board decision determined that he had 25 decibel (dB) hearing acuity at 6,000 Hertz (Hz) of the left ear at the time of his July 1968 Separation Examination.  Consequently, if, in September 1971, the Board had correctly determined that the Veteran had 35 dB hearing acuity at 6,000 Hz of the left ear at the time of his Separation Examination reasonable doubt would have been resolved in the Veteran's favor and he would have been granted service connection for an ear disorder with defective hearing.  Additionally, the Veteran asserts a December 1966 service treatment record that indicates hearing was within normal limits is "not accurate."  Finally, he asserts that a Board's Finding of Fact that there was complete recovery from Eustachian tube dysfunction is an "assumption" that is "NOT TRUE."  

As a threshold matter, the Board finds that the arguments advanced by the moving party allege CUE with the requisite specificity.  38 C.F.R. § 20.1404(b).  The Board will, therefore, adjudicate the merits of his claim.

A September 17, 1971 Board decision denied entitlement to service connection for an ear disorder with defective hearing.  The Board noted in its Findings of Fact that "[o]n entrance examination no ear abnormality or hearing loss was noted; [t]he Veteran complained of pressure or popping in the ears on various occasions in service; [n]o trauma or disease affecting the ears was reported in service other than Eustachian tube dysfunction from which there was complete recovery; [n]o ear defect or significant hearing loss was noted on separation examination."

At the time of the September 1971 Board decision, the law provided that service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service.  Under 38 C.F.R. § 3.303(a), "service connection connotes many factors but basically means that the facts shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein."  38 C.F.R. § 3.303(a) (1970).

A review of the record as it existed on September 17, 1971 reveals that the relevant evidence of record included the Veteran's DD-214, his service treatment records, an September 1970 letter from the Veteran, and his January 1971 VA Form 21-526 that claimed an ear disability.

After a review of the record as it existed on September 17, 1971, the Board concludes that the decision did not contain CUE warranting a revision or reversal of the denial of service connection for an ear disorder with defective hearing. 

Turing to the Veteran's first argument, a review of the record shows that the Veteran's July 1971 Separation Examination indicates 35 dB hearing acuity at 6,000 Hz.  When the Board stated "normal hearing acuity was also demonstrated on separation examination except for a 25 decibel loss in the left ear in the 6,000 cycle per second range" it is clear the correct facts, as they were known at the time, were not before the Board.  Nevertheless, it is the Board's determination that it is not absolutely clear had the Board known that the decibel loss was 35 dB that a different result would have ensued.  38 C.F.R. § 20.1404(c) (2014).  

In September 1971 the Board still concluded that there was hearing loss at 6,000 Hz.  This is shown by the Board's statement "normal hearing acuity was also demonstrated on separation examination except for a 25 decibel loss in the left ear in the 6,000 cycle per second range."  Furthermore, one of the Board's Findings of Fact was that "[n]o ear defect or significant hearing loss was noted on separation examination" indicating recognition that there was hearing loss but the Board did not regard it as significant.  So, in regards to hearing loss at 6,000 Hz, it is clear that in September 1971 the Board was aware of the Veteran's hearing loss just not its severity.  The moving party has not shown that based on the record, as it existed in September 1971, had the Board known that the Veteran suffer hearing loss that was 10 dB more severe than the Board was aware it would have been regarded as any more significant.  Moreover, even if the Board would have considered 35 dB at 6,000 Hz as more significant than 25 dB it has not been shown that this would have manifestly changed the outcome of the appeal. 

This conclusion is further supported by the fact that the Board did not just rely on the Separation Examination audiogram in denying the 1971 claim.  The Board noted that service medical records indicated that the Veteran suffered from Eustachian tube dysfunction from which there was complete recovery.  Additionally, though service medical records show continued complaints "of pressure or popping in the ears, special ear examination as well as neurologic study failed to disclose any objective clinical findings of disablement due to trauma or disease affecting the ears."  Also, the Board pointed out the fact that the Separation Examination report indicated a normal clinical evaluation for the ears. 

The Veteran has argued that 35 dB is "highly unlikely for a person in their early 20s unless something caused it;" however, while the Veteran is competent to report symptoms observable to a layperson, e.g., muffled hearing, ringing in the ears he has not been shown to be competent to independently opine as to the specific etiology of complex medical conditions such as sensorineural hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); September 2014 Veteran's Statement.  Furthermore, even if the Veteran was competent to opine on such an issue his opinion was not of record in September 1971 and a determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2014). 

In regards to the Veteran's assertion that a December 7, 1966 service treatment record that recorded a finding of normal hearing "is not accurate."  September 2014 Veteran's Statement.  There is no allegation that this service treatment record was falsified just that the treatment provider's conclusion was inaccurate.  This amounts to a disagreement about how the facts were weighed or evaluated and does not rise to the level of CUE.  Fugo at 44.  The Veteran has noted that during his active service hearing examinations were not as comprehensive as they would become.  September 2014 Veteran's Statement.  To support this the Veteran points to the article Noise and Military Service: Implications for Hearing Loss and Tinnitus; however, this article was published after 2006 and therefore could not have been included in the record at the time of the Board decision.  As noted, a determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1) (2014). 

Finally, the Veteran's assertion that the Board's September 1971 finding of fact that there was a complete recovery from Eustachian tube dysfunction is an "assumption" that is "NOT TRUE" is also nothing more than a disagreement about how the facts were weighed or evaluated and does not rise to the level of CUE.  Fugo at 44; September 2014 Veteran's Statement.     

In sum, though an incorrect fact was before the Board at the time of the September 1971 Board decision the Veteran has not shown that it is absolutely clear that a different result would have ensued had the correct fact been before the Board.  A review of the record in September 1971 reveals that the Board was aware the Veteran had hearing loss at the 6,000 Hz level of the left ear but the Board determined it was not significant hearing loss.  The Veteran has not shown that had the Board known hearing acuity was 35 dB at 6,000 Hz instead of 25 dB it would have regarded the hearing loss as any more significant than it did let alone shown that such knowledge would have manifestly changed the outcome.  In regards to the Veteran's other contentions they are either disagreements about how the facts were weighed or evaluated, which is not CUE, or are based on evidence outside the record as it was on September 17, 1971, which cannot form the basis of CUE.


ORDER

The motion to revise the September 17, 1971 decision of the Board that denied entitlement to service connection for an ear disorder with defective hearing because of CUE is denied.



                       ____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



